DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-18-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-222215 A hereinafter Hamaguchi in view of U.S. Pre-Grant Publication No. 2009/0081534 hereinafter Takami. 
Regarding Claim 1, Hamaguchi teaches a separator [50] for a lithium ion secondary battery [100] (see figures 1-2), the separator comprising: a porous resin layer (ionically conductive and electrically insulating separator layer); and a porous metal layer (reduction layer) (paragraphs 14, 19), wherein the porous resin layer comprises an ionically conductive and electrically insulating separator (i.e. polypropylene layer) (paragraph 15), and the porous metal layer (reduction layer) comprises nickel (paragraph 19). 
Hamaguchi does not specifically disclose the specific surface area and porosity of the reduction layer of the separator. 
However, Takami teaches a separator for a secondary battery (paragraphs 33-36), wherein the separator is a porous body containing cellulose fibers, the porosity of the separator is preferably in the range of 62 to 80% (paragraph 45), and the specific surface area is preferably in the range of 10 m2/g to 14 m2/g (paragraph 47). 
Therefore, it would have been obvious to one of ordinary skill in the art to form a porous separator body having such porosity and specific surface area before the effective filing date of the claimed invention because Takami discloses that such configuration can improve output performance of the secondary battery at different temperatures (paragraph 33). 

Regarding Claim 3, Hamaguchi teaches that the porous metal layer (reduction layer) is disposed atop the surface of the porous resin layer (paragraphs 14-15, 19). 
Regarding Claims 4-5, Hamaguchi teaches that the porous metal layer (reduction layer) is a nickel porous layer (paragraph 19). 
Regarding Claims 6-7, Hamaguchi teaches that the separator further comprises an inorganic filler layer (protective layer) made of an electrically insulating material on the other side of the separator (paragraphs 26-28). 
Regarding Claims 8 and 10, Hamaguchi teaches a lithium ion secondary battery comprising an anode (negative electrode), a cathode (positive electrode), and the separator as described above is disposed between the anode and the cathode (paragraph 6). 
Regarding Claim 9, Hamaguchi teaches that the porous metal layer (reduction layer) is disposed between the separator and the anode (negative electrode) (paragraph 14). 
Regarding Claim 13, the combination teaches that the porosity of the separator is preferably in the range of 62 to 80% (paragraph 45 of Hamaguchi). 
Regarding Claims 14-15, Hamaguchi teaches that the porous metal layer (reduction layer) is a nickel porous layer (paragraph 19). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi and Takami as applied above, and further in view of U.S. Pre-Grant Publication No. 2016/0204408 hereinafter Herle. 
Regarding Claims 11-12, the combination does not specifically disclose a separator having specific surface area of not less than 100 m2/g. 
However, Herle teaches a separator for a lithium ion secondary battery, wherein the specific surface area of the separator is 1000 m2/g or less (paragraph 51). 
Therefore, it would have been obvious to one of ordinary skill in the art to form a porous separator having such specific surface area before the effective filing date of the claimed invention because Herle discloses that such configuration can be used in a battery for high performance devices (paragraph 35). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729